              Case 1:21-mj-00138-RMM  *SEALED*
                   Case 1:21-mj-00033-SH       Document
                                          Document 1 Filed101/21/21
                                                            Filed 01/20/21
                                                                     Page 1 Page
                                                                            of 14 1 of 1
$2 5HY &ULPLQDO&RPSODLQW                                                                                      ),/('
                                                                                                                         January 21, 2021
                                          81,7(' 67$7(6 ',675,&7 &2857                                              &/(5.86',675,&7&2857
                                                                                                                    :(67(51',675,&72)7(;$6
                                                                    IRUWKH
                                                                                                                                 kkc
                                                                                                                %<BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                              'LVWULFWRI&ROXPELD                                                      '(387<

                  8QLWHG6WDWHVRI$PHULFD                                WDTX Case No.: 1:21-MJ-033-SH
                             Y
          CHRISTOPHER RAY GRIDER                                              &DVH1R

                          AKA: N/A
         'DWHRI%LUWK;;;;;;;;
                            Defendant(s)


                                                    &5,0,1$/&203/$,17
           ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                       January 6, 2021              LQWKHFRXQW\RI                                    LQWKH
                           LQWKH'LVWULFWRI       &ROXPELD WKHGHIHQGDQW V YLRODWHG

              Code Section                                                       Offense Description

              18 U.S.C. 1361 - Government Property or Contracts
              18 U.S.C. 1752(a)(1), (b) - Knowingly Entering or Remaining in any Restricted Building or
              Grounds Without Lawful Authority
              40 U.S.C. 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds


          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




          9
          u   &RQWLQXHGRQWKHDWWDFKHGVKHHW


                                                                                                  Complainant’s signature

                                                                                       MICHEL/( BALL, Special Agent
                                                                                                  Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                             2021.01.20
'DWH
                                                                                                    21:16:46 -05'00'
                                                                                                     Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ'&                    5RELQ00HULZHDWKHU860DJLVWUDWH-XGJH
                                                                                    _                                 _
                                                                                                  Printed name and title
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 2 Page
                                                                 of 14 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :       Case No:
                                              :
               v.                             :
                                              :       VIOLATIONS:
                                              :
CHRISTOPHER RAY GRIDER,                       :       18 U.S.C. § 1361
                                              :       (Government Property or Contracts)
               Defendant.                     :
                                              :       18 U.S.C. § 1752(a)
                                              :       (Restricted Building or Grounds)
                                              :
                                              :       40 U.S.C. § 5104(e)(2)
                                              :       (Violent Entry or Disorderly Conduct)
                                              :

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                            AND ARREST WARRANT

       I, Michelle Ball, being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging Christopher

Ray Grider (hereinafter Grider) with violations 18 U.S.C. §§ 1361, 1752(a), and 40 U.S.C. §

5104(e). I respectfully submit that this Affidavit establishes probable cause to believe that Grider

(1) did willfully injure or commit any depredation against any property of the United States, or of

any department or agency thereof, or any property which has been or is being manufactured or

constructed for the United States, or any department or agency thereof, or attempts to commit any

of the foregoing offenses; (2) did knowingly enter or remain in any restricted building or grounds

without lawful authority, or did knowingly, and with intent to impede or disrupt the orderly conduct

of Government business or official functions, engage in disorderly or disruptive conduct; and (3)

did willfully and knowingly engage in disorderly or disruptive conduct, at any place in the Grounds

or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct


                                                  1
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 3 Page
                                                                 of 14 2 of 12




of a session of Congress or either House of Congress, or the orderly conduct in that building of any

deliberations of either House of Congress. Specifically, on or about January 6, 2021, Grider

traveled from Texas to Washington, D.C., and knowingly and willfully joined and encouraged a

crowd of individuals who forcibly entered the U.S. Capitol and impeded, disrupted, and disturbed

the orderly conduct of business by the United States House of Representatives and the United States

Senate.

                                BACKGROUND OF AFFIANT

          2.   I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been

since September 20, 2015.      In my capacity as a Special Agent of the FBI, I have participated in

and conducted multiple federal criminal investigations and arrests related to a variety of violations

including violent crimes, public corruption and national security. As a federal agent, I am

authorized to investigate violations of laws of the United States, and as a law enforcement officer,

I am authorized to execute warrants issued under the authority of the United States. In addition to

my regular duties, I am currently also tasked with investigating criminal activity that occurred in

and around the United States Capitol grounds on January 6, 2021.

          3.   Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

                                      PROBABLE CAUSE

          4.   The U.S. Capitol, which is located in the District of Columbia, is secured 24 hours

a day by U.S. Capitol Police. The Capitol Police maintain permanent and temporary barriers to



                                                 2
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 4 Page
                                                                 of 14 3 of 12




restrict access to the Capitol exterior, and only authorized individuals with appropriate

identification are allowed inside the Capitol building.

       5.      On January 6, 2021, at approximately 1:00 p.m., a Joint Session of the U.S. House

of Representatives and the U.S. Senate convened in the Capitol building to affirm the Electoral

College vote in the 2020 Presidential Election. U.S. Vice President Michael R. Pence, in his

constitutional duty as President of the Senate, presided over the Joint Session. The Capitol’s

exterior plaza was closed to the public.

       6.      At approximately 1:30 p.m., the House and Senate adjourned to separate chambers

to resolve an objection. Vice President Pence adjourned to the Senate to preside over that chamber’s

proceeding. As the House and Senate proceedings ensued inside the Capitol, certain individuals in

the crowd forced their way through, up, and over Capitol Police barricades intended to protect the

building’s exterior. The crowd thereafter advanced to the building’s exterior façade. Members of

the Capitol Police attempted to maintain order and stop the crowd from entering the Capitol

building, to which the doors and windows were locked or otherwise secured. Nonetheless, shortly

after 2:00 p.m., crowd members forced entry into the Capitol building, including by breaking

windows and assaulting Capitol Police officers, while others in the crowd encouraged and assisted

those acts. The crowd was not lawfully authorized to enter or remain in the Capitol building, and

no crowd member submitted to security screenings or weapons checks by Capitol Police or other

authorized security officials.

       7.      Shortly thereafter, at approximately 2:20 p.m., members of the House and Senate,

including Vice President Pence, were evacuated from the chambers. The Joint Session and all

proceedings of the U.S. Congress were halted whileCapitol Police and other law enforcement

worked to restore order and clear the Capitol of the unlawful occupants.



                                                  3
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 5 Page
                                                                 of 14 4 of 12




       8.      At approximately 8:00 p.m., approximately six hours after the crowd breached the

Capitol, the Joint Session resumed, again with Vice President Pence presiding. The Vice President

remained in the U.S. Capitol from the time he was evacuated from the Senate chamber until the

time the Joint Session resumed.

       9.      National news coverage of the aforementioned events featured video footage, which

appeared to be captured on the mobile devices of persons present on the scene and which depicted

evidence of numerous violations of local and federal law, including violent attacks on law

enforcement officers, vandalism, and significant destruction of the U.S. Capitol building.

       10.     On the evening of January 6, 2021, a story aired on KWTX-TV News 10, a local

news media station located in Waco, Texas, that featured Grider on one of their segments. It

appeared from the video posted on kwtx.com that the reporter interviewed Grider via video

conference. During the interview, Grider admitted to being inside the United States Capitol

building within several feet from the woman (later identified as “Ashli Babbitt”) who was shot

outside “Speaker’s Lobby”—an area that is just feet away from the chamber of the United States

House of Representatives. Grider stated on camera, “The president asked people to come and show

their support I feel like it’s the least that we can do, it’s kind of why I came from central Texas all

the way to DC.” The story included video introduced and captioned as, “Courtesy: Chris Grider.”

The video showed the crowds outside the United States Capitol and the moments after the shooting.

Grider told the reporter, “They were shocked as everyone else was when the people on the other

side of the door, from 20 feet away, shot her in the chest. At that point we were all panicked, we

couldn’t leave because there were thousands of people behind us pushing us forward.” The picture

below is a screenshot of Grider’s video-recorded interview with the reporter.




                                                  4
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 6 Page
                                                                 of 14 5 of 12




       11.    After the video aired, law enforcement gathered several videos from open sources,

which corroborated Grider’s admission that he was inside the United States Capitol on January 6,

2021. The video footage also showed Grider, wearing a black puffy jacket, a yellow “Don’t Tread

on Me” flag tied around his neck, a black backpack around his shoulders, and blue jeans. Grider

was also seen outside amongst the crowd prior to the security breach at one of the Capitol Hill

entrances. Below are screenshots from one of those videos, showing Grider wearing a blue surgical

mask, a yellow “Don’t Tread on Me” flag tied around his neck and a black puffy jacket that

appeared to match the one during the KWTX-TV news interview; in one of the screenshots he is

also wearing a red baseball cap. In all other footage reviewed by agents, Grider was wearing a red

“Make America Great Again” cap and a blue mask over his mouth.




                                                5
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 7 Page
                                                                 of 14 6 of 12




       12.    Law enforcement agents later retrieved a driver's license photo of Christopher Ray

Grider and confirmed the individual depicted in the driver’s license matched the appearance of the

individual included in the above-referenced photos.


                                                6
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 8 Page
                                                                 of 14 7 of 12




       13.     Before making his way inside the Capitol, Grider was seen on video in what appears

to be the southwest side standing on a marble landing near scaffolding. He was seen holding his

phone and moving it around likely taking videos or pictures of the crowd. Grider was then observed

walking on the railing beside the stairs and was moving with the initial crowd that later made their

way forcefully through that entrance to the Capitol.

       14.     Once inside the Capitol, Grider was observed in the rotunda, the hallway to the

House of Representatives, and several other areas before eventually arriving outside the Speaker’s

Lobby where the shooting occurred. Prior to arriving outside the lobby, Grider was holding a black

helmet in the air.




       15.     Minutes after the above depiction, the video shows Grider directly in front of the

glass doors leading to the Speaker’s Lobby. At one point, a man standing next to Grider wearing a

fur-line hat and a black Nike shirt with a yellow Pirelli Inter Milan soccer emblem on his chest is

observed attempting to break the glass window separating the mob from the House chambers.

Grider is then observed handing a black helmet to this individual, then speaking to him as Grider

appears to knock on the top of the helmet, signifying that it is a hard instrument. Subsequently, the


                                                 7
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 9 Page
                                                                 of 14 8 of 12




individual accepted the helmet and proceeded to use it in order to strike the glass doors (in the

center and far-right hand side), breaking the glass that Babbitt eventually attempted to jump

through. Video footage also captured how Grider attempted to push open the doors and then kick

the doors in an attempt to breach the entrance leading to House Chamber where members of

Congress were located.




                                               8
 Case 1:21-mj-00138-RMM  *SEALED*
       Case 1:21-mj-00033-SH       Document
                              Document       1-101/21/21
                                       1 Filed     Filed 01/20/21
                                                           Page 10Page
                                                                  of 14 9 of 12




       16.     Within seconds, Grider was observed backing away from the Speaker’s Lobby door

as other individuals were screaming, “gun.” The officer on the other side of the door subsequently

fired a single gunshot that struck and killed Babbitt. After the shooting, several people ran out of



                                                 9
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 11Page
                                                                  of 1410 of 12




the hallway as police were yelling to get out of the way. An area was eventually cleared as a path

to allow Babbitt to be carried out of the building. Grider remained and could be seen minutes after

the shooting leaning over the railing to get a better glimpse of Babbitt bleeding on the floor. Grider

was holding his phone over the stairway appearing to capture a video or pictures of Babbitt.

       17.      Based on an assessment by the Superintendent of the U.S. Capitol building, the cost

to repair the damaged Speaker’s Lobby doors exceeds $1,000.

                                     CONCLUSIONS OF AFFIANT

       18.      Based on the foregoing, your affiant submits that there is probable cause to believe

Grider violated:

             a. 18 U.S.C. § 1361, which makes it a crime to willfully injure or commit any

                depredation against any property of the United States, or of any department or

                agency thereof, or any property which has been or is being manufactured or

                constructed for the United States, or any department or agency thereof, or attempts

                to commit any of the foregoing offenses; and

             b. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in any

                restricted building or grounds without lawful authority to do; (2) knowingly, and

                with intent to impede or disrupt the orderly conduct of Government business or

                official functions, engage in disorderly or disruptive conduct in, or within such

                proximity to, any restricted building or grounds when, or so that, such conduct, in

                fact, impedes or disrupts the orderly conduct of Government business or official

                functions; (3) knowingly, and with the intent to impede or disrupt the orderly

                conduct of Government business or official functions, obstruct or impede ingress or

                egress to or from any restricted building or grounds; or (4) knowingly engage in any



                                                 10
Case 1:21-mj-00138-RMM  *SEALED*
       Case 1:21-mj-00033-SH     Document
                             Document      1-101/21/21
                                      1 Filed   Filed 01/20/21
                                                         Page 12Page
                                                                 of 1411 of 12




           act of physical violence against any person or property in any restricted building or

           grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18,

           a restricted building includes a posted, cordoned off, or otherwise restricted area of

           a building or grounds where the President or other person protected by the Secret

           Service is or will be temporarily visiting; or any building or grounds so restricted in

           conjunction with an event designated as a special event of national significance; and

        c. 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of

           individuals to willfully and knowingly (A) enter or remain on the floor of either

           House of Congress or in any cloakroom or lobby adjacent to that floor, in the

           Rayburn Room of the House of Representatives, or in the Marble Room of the

           Senate, unless authorized to do so pursuant to rules adopted, or an authorization

           given, by that House; (B) enter or remain in the gallery of either House of Congress

           in violation of rules governing admission to the gallery adopted by that House or

           pursuant to an authorization given by that House; (C) with the intent to disrupt the

           orderly conduct of official business, enter or remain in a room in any of the Capitol

           Buildings set aside or designated for the use of— (i) either House of Congress or a

           Member, committee, officer, or employee of Congress, or either House of Congress;

           or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or

           engage in disorderly or disruptive conduct, at any place in the Grounds or in any of

           the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly

           conduct of a session of Congress or either House of Congress, or the orderly conduct

           in that building of a hearing before, or any deliberations of, a committee of Congress

           or either House of Congress; (E) obstruct, or impede passage through or within, the



                                             11
 Case 1:21-mj-00138-RMM  *SEALED*
        Case 1:21-mj-00033-SH     Document
                              Document      1-101/21/21
                                       1 Filed   Filed 01/20/21
                                                          Page 13Page
                                                                  of 1412 of 12




               Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence

               in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate, or picket

               in any of the Capitol Buildings.

       19.     As such, I respectfully request that the court issue an arrest warrant for Grider.

The statements above are true and accurate too the best of my knowledge
                                                              knowledg and belief.


                                              _________________________________
                                              SPECIAL AGENT MICHELLE BALL
                                              FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 20th day of January, 2021.
                                                                2021.01.20
                                                                21:14:33 -05'00'
                                              ___________________________________
                                              52%,100(5,:($7+(5
                                              U.S. MAGISTRATE JUDGE




                                                  12
                            Case 1:21-mj-00033-SH Document 1 Filed 01/21/21 Page 14 of 14
$2 5HY $UUHVW:DUUDQW



                                            81,7(' 67$7(6 ',675,&7 &2857
                                                                      IRUWKH

                                                              'LVWULFWRI&ROXPELD

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                                 &DVH1R 1:21-mj-00138
           CHRISTOPHER RAY GRIDER
                           AKA: N/A

                               Defendant


                                                           $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)                                       CHRISTOPHER RAY GRIDER                                                 
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW           u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ;
                                                                                                                          u &RPSODLQW
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                  u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

18 U.S.C. 1361 - Government Property or Contracts
18 U.S.C. 1752(a)(1), (b) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority
40 U.S.C. 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds

                                                                                                           2021.01.20
'DWH                                                                                             21:15:39 -05'00'
                                                                                               Issuing officer’s signature

&LW\DQGVWDWH                         :DVKLQJWRQ'&                     5RELQ00HULZHDWKHU860DJLVWUDWH-XGJH
                                                                                    _                                    _
                                                                                                 Printed name and title


                                                                      5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                              DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                               

'DWH
                                                                                              Arresting officer’s signature



                                                                                                 Printed name and title
